Citation Nr: 1134504	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to June 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In his April 2008 substantive appeal, the Veteran requested a hearing at the RO before the Board.  The RO sent a June 2010 letter to the Veteran notifying that the Travel Board hearing was scheduled in July 2007, however, the Veteran failed to appear for his scheduled hearing.  In August 2010, the Veteran requested that his Travel Board hearing be rescheduled because he could not attend the scheduled hearing due to loss of family and that he did not receive the notice to appear for the hearing until after the hearing date had passed.

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing at the RO before the Board, according to the date of his request for such a hearing.  The Veteran must be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file must be returned to the Board in accordance with appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


